DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 7 March 2022. 
Claims 1, 18, and 25 were amended 7 March 2022. 
Claims 31 and 32 were added 7 March 2022. 
Claims 1-32 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-32 are drawn to a method, system and non-transitory computer readable medium which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 18, and 25 recite providing a single pre-treatment image of a target lesion of a patient uniquely trained using sets of training data to predict immunotherapy treatment responses based on a change in volume of the target lesion of the patient, wherein each of the sets of training data are indicative of unique diagnostic imaging scans at baselines 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a clinical user and a target subject (para [0017, 0026]). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processing device”, “system”, “memory” and “non-transitory computer-readable storage medium”, are recited at a high level of generality (e.g., that the generating and providing treatment plans is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
The claims recite the additional elements of “a plurality of deep learning models”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of predicting a treatment plan as outlined in the recitations above. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 5 and 
Paragraph 22, where “[0022] Each component may include hardware such as processing devices (e.g., processors, central processing units (CPUs), graphics processing units (GPUs), memory (e.g., random access memory (RAM), storage devices (e.g., hard-disk drive (HDD), solid-state drive (SSD), etc.), and other hardware devices (e.g., sound card, video card, etc.). The server 100 may comprise any suitable type of computing device or machine that has a programmable processor including, for example, server computers, desktop computers, laptop computers, tablet computers, smartphones, set-top boxes, etc. In some examples, the server 101 may comprise a single machine or may include multiple interconnected machines (e.g., multiple servers configured in a cluster).”
Paragraph 30, where “[0030] The at least one deep learning model may include any suitable variety of machine learning models including, but not limited to, a convolutional neural network. In one embodiment, the models are trained on same data, using different hyper-parameters and optimization techniques. In another embodiment, the models are trained on different data, using different techniques, have different objectives, etc., the results of which may be aggregated in a variety of ways.”
Paragraph 61, where “[0061] Figure 5 illustrates a diagrammatic representation of a machine in the example form of a computer system 500 within which a set of instructions 522, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… he machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-
Paragraph 62, where “[0062] The exemplary computer system 500 includes a processing device 502, a main memory 504 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM), a static memory 506 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 518, which communicate with each other via a bus 530. Any of the signals provided over various buses described herein may be time multiplexed with other signals and provided over one or more common buses. Additionally, the interconnection between circuit components or blocks may be shown as buses or as single signal lines. Each of the buses may alternatively be one or more single signal lines and each of the single signal lines may alternatively be buses.”
Paragraph 65, where “[0065] The machine-readable medium may include, but is not limited to, magnetic storage medium (e.g., floppy diskette); optical storage medium ( e.g., CD-ROM); magneto-optical storage medium; read-only memory (ROM); random-access memory (RAM); erasable programmable memory (e.g., EPROM and EEPROM); flash memory; or another type of medium suitable for storing electronic instructions.”

The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-17, 19-24 and 26-32 when analyzed as a whole, considering the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 2020/0258223 A1) in view Madabhushi (US 10,950,351 B2). 
CLAIM 1-
Yip teaches the limitations of: 
providing a single pre-treatment image of a target lesion of a patient to a plurality of deep learning models uniquely trained using sets of training data to predict immunotherapy treatment responses (The deep learning frameworks (i.e., multiple deep learning models) may be configured and trained to analyze medical images and identify biomarkers that indicate the presence of a tumor, a tumor state/condition, or information about a tumor of the tissue sample… In an implementation, a cloud-based deep learning framework is used for medical image analysis. Deep learning algorithms and (Yip further teaches that the classifiers are trained to predict treatment response (para 0085-0086))
generating, by a processing device, a predicted treatment response score to a treatment based on a consensus of the immunotherapy responses of the plurality of deep learning models (Yip teaches that the possibility of a clinical response through the use of a treatment associated with the biomarker is found through the predictive tumor presence (para [0111]) and these biomarkers includes those one indicating scores (para [0083, 107]) and this prediction system is on a computing device that uses deep learning frameworks (i.e., models) (para [0113]) and Yip further teaches that a class of therapy (or preferred immunotherapy) is determined to have a positive response to the immunotherapy based on the biomarker data of the deep learning model (para [0096, 0138, 0204, 0254], Figure 3))
and providing, based on the predicted treatment score, a recommended treatment plan for the target lesion of the patient (Yip teaches that based on the biomarker predictor system a therapy decision system is used based on the output of the biomarker status of the tissue regions of the patient (wherein the biomarkers indicate scores (para [0107])) (para [0404])) 

Yip does teach that the target lesion is trained based on change of area but does not explicitly teach volume, however Madabhushi teaches: 
based on a change in volume of the target lesion of the patient, (Madabhushi teaches that the tumor volume is analyzed using a threshold to determine if the threshold level (i.e., change in tumor volume) are extracted to analyze progess 
wherein each of the sets of training data are indicative of unique diagnostic imaging scans at baselines and follow-up intervals (Madabhushi teaches training the machine learning classifiers by having a training set dedicated to tumors that don’t respond to immunotherapy and ones that do  (col 11 lines 29-44) and using these training sets on initial diagnosis which may be performed by the computer over and over again for new tumor images (i.e., which reads on a follow up diagnosis which is well-known in the art, cancer treatment diagnosis is continually scanning during treatment to determine if any parameters have changed) (col 11 lines 7-27)) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yip to integrate the application of collecting change of volume data of the tumor at diagnosis and treatment with the motivation of non-invasively predicting immunotherapy treatment to the tumor (see: Mahabhushi, paragraph 3).


CLAIM 3-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 3, Yip further teaches: 
wherein the pre-treatment image comprises a plurality of imaging features (In an implementation, a cloud-based deep learning framework is used for medical image analysis. Deep learning algorithms automatically learn sophisticated imaging features for enhanced diagnosis, prognosis, treatment indication, and treatment response prediction (para [0085]))

CLAIM 4-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 4, Yip further teaches:
wherein the at least one deep learning model comprises a convolutional neural network (Yip teaches that a convolutional neural network is used (para [0297]))

CLAIM 5-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 5, Yip further teaches:
wherein the treatment is a PD-[L] 1 immune checkpoint inhibitor treatment (The system 1400 may be used for various biomarker determinations, including PD-Ll as described in the examples herein (para [0350]) and (para [0260])

CLAIM 6-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 6, Yip further teaches:
wherein the treatment is a PD-[L]1 checkpoint inhibitor treatment (The system 1400 may be used for various biomarker determinations, including PD-Ll as described in the examples herein (para [0350]) and (para [0260])

CLAIM 7-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 7, Yip further teaches:
wherein the treatment is a PD-[L]1-based treatment combined with chemotherapy treatment (These predicted biomarker status reports may be provided to network-accessible systems, such as pathology labs and primary care physician systems, for wherein the biomarker matched therapies include that of the PD-L1 (para [0260]))

CLAIM 9-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 9, Yip further teaches:
wherein the pre-treatment image is one of a three-dimensional anatomical image (Yip teaches that a 3-D image may be inputted into the system (para [0329]))

CLAIM 10-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 10, Yip further teaches:
wherein the at least one deep learning model use a population of training subjects  and a plurality of images associated with each of a plurality of training subjects as training data (A training set may also be specific to a cancer type. In this case, all of the histopathology slides that generated the digital images in a particular training set contain a tumor sample from the same cancer type. Cancer types may include breast, colorectal, lung, pancreatic, liver, stomach, skin, etc. Each training set may create a unique model specific to the cancer type. Each cancer type may also be split into cancer subtypes, known in the art or defined by the user (para [0337]))

CLAIM 11-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 11, Yip further teaches:
wherein the predicted treatment response score indicates a prediction of a response to a predefined pharmaceutical product (Yip teaches the predicted treatment response score (para [0083, 0107, 0111, 0113])) and includes drugs into this categorization of treatments (para [0014, 0138]))

CLAIM 12-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 12, Yip further teaches:
wherein the predicted treatment response score indicates a prediction of a progression-free survival at patient-level and lesion-level on a predefined pharmaceutical product (The biomarkers herein may be image-derived information that is correlated with the existence of cancer or of a susceptibility to cancer in the subject; the likelihood that the cancer is one subtype vs. another; the presence or proportion of biological characteristics, such as tissue, cellular, or protein types or classes; the probability that a patient will or will not respond to a particular therapy or class of therapy; the degree of the positive response that would be expected for a therapy or class of therapies ( e.g., survival and/or progression-free survival); whether a patient is responding to a therapy; or the likelihood that a cancer will regress, has progressed, or will progress beyond its site of origin (i.e., metastasize) (para [0096]); wherein the therapy may include drugs (para [0014, 0138]))

CLAIM 13-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 13, Yip further teaches:
wherein the predicted treatment response score indicates a prediction of an overall survival at a patient-level and lesion-level on a predefined pharmaceutical product (The biomarkers herein may be image-derived information that is correlated with the existence of cancer or of a susceptibility to cancer in the subject; the likelihood that the cancer is one subtype vs. another; the presence or proportion of biological characteristics, such as tissue, cellular, or protein types or classes; the probability that a patient will or will not respond to a particular therapy or class of therapy; the degree of the positive response that would be expected for a therapy or class of therapies ( e.g., survival and/or progression-free survival); whether a patient is responding to a therapy; or the likelihood that a cancer will regress, has progressed, or will progress beyond its site of origin (i.e., metastasize) (para [0096]); wherein the therapy may include drugs (para [0014, 0138]))


CLAIM 14-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 14, Yip further teaches:
wherein the predicted treatment response score indicates a prediction of hyper-progression at a patient-level and lesion-level on a predefined pharmaceutical product  (The biomarkers herein may be image-derived information that is correlated with the existence of cancer or of a susceptibility to cancer in the subject; the likelihood that the cancer is one subtype vs. another; the presence or proportion of biological characteristics, such as tissue, cellular, or protein types or classes; the probability that a patient will or will not respond to a particular therapy or class of therapy; the degree of will progress beyond its site of origin (i.e., metastasize) (para [0096]); wherein the therapy may include drugs (para [0014, 0138]))


CLAIM 15-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 15, Yip further teaches:

wherein the predicted response score indicates a prediction of pseudo progression at a patient-level and lesion-level on a predefined pharmaceutical product (Yip teaches that the prediction of the patient-level and lesion level is determined based on the predicted therapy (para [0096]) and that falsely detected progression is also taken into account when determining tumor and non-tumor tissue (para [0152]))

CLAIM 16-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 16, Yip further teaches:
wherein the predicted treatment response score indicates a prediction of one or more immune-related adverse events associated with the treatment (Yip teaches that it includes tumor response data (i.e., the tumor’s response to the treatment) and includes immune state of the tumor including the adverse event of inflamed (para [0128]) and is used when determining the biomarker prediction system (Figure 1) which includes the use of scores (para [0107]))

CLAIMS 18 AND 25- 
Claims 18 and 25 are significantly similar to claim 1 and are rejected upon the same art as claim 1. 

CLAIMS 19 AND 26- 
Claims 19 and 26 are significantly similar to claim 4 and are rejected upon the same art as claim 4. 

CLAIMS 20 AND 27- 
Claims 20 and 27 are significantly similar to claim 5 and are rejected upon the same art as claim 5. 
CLAIMS 21 AND 28- 
Claims 21 and 28 are significantly similar to claim 6 and are rejected upon the same art as claim 6. 

CLAIMS 22 AND 29- 
Claims 22 and 29 are significantly similar to claim 7 and are rejected upon the same art as claim 7. 

CLAIM 23- 
Claim 23 is significantly similar to claim 11 and are rejected upon the same art as claim 11. 

CLAIMS 24 AND 30- 
Claims 24 and 30 are significantly similar to claim 14 and are rejected upon the same art as claim 14. 

CLAIM 31-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 16, Madabhushi further teaches:

Wherein the sets of training data are different from each other (Mahabhushi teaches two subsets of training data sets which are different as one includes tissue that did not response to the treatment and one includes tissue that did respond to the treatment (col 11 lines 29-44))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yip to integrate the application of collecting multiple training sets with the motivation of non-invasively predicting immunotherapy treatment to the tumor (see: Mahabhushi, paragraph 3).

CLAIM 32-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 32, Yip further teaches:
Wherein each deep learning model of the plurality of deep learning models is further uniquely trained using a unique set of hyperparameters indicative of at least one of a weight initialization (Yip teaches that the biomarker classification model is trained to determine if a specific categorizations (i.e., hyperparameters) are weighted based on their association with the biomarker (para [0181]))

Claim 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 2020/0258223 A1) in view of Madabhushi (US 10,950,351 B2) and further in view of Lou (US 2020/0069973 A1).

CLAIM 2-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 2, Yip in view of Madabhushi does not explicitly teach however Lou teaches: 
receiving an intra-treatment follow-up image (Lou teaches that a medical image is scanned during therapy planning phase and not to diagnose (para [0068]))
providing the intra-treatment follow-up image to the at least one deep learning model (Lou teaches that any machine learning may be used including that of deep learning (para [0076-0077]))
generating an updated predicted treatment response score and providing, based on the updated predicted treatment response score, an updated recommended treatment plan  (Lou teaches that the patients placed into two different outcome values (i.e., high vs low) are changed to a different therapy (i.e., the therapy selection is updated) (para [0039], Figures 1 and 2)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yip in view of Madabhushi to integrate the application of collecting images after diagnosis and during treatment to ensure that the correct round of treatment needs to be changed of Lou with the motivation of maximizing the information about the tumor to create better predictive information (see: Lou, paragraph 6).


CLAIM 17-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 17, Yip in view of Madabhushi does not explicitly teach however Lou teaches: 

providing, to the at least one deep learning model, one or more non-imaging features associated with the target subject (Lou teaches that the decision support system uses non-imaging features and may use deep learning models to analyze these features (para [0041, 0050]))
wherein the predicted treatment response score to the treatment is generated based on the single pre-treatment image, the one or more non-imaging features and the at least one deep learning model (Lou teaches that the patients placed into two different outcome values (i.e., high vs low) are changed to a different therapy (i.e., the therapy selection is updated) (para [0039], Figures 1 and 2) and these outcome values are based on the inputted features from image and non-imaging features from the deep learning model (para [0084, 0117]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yip in view of Madabhushi to integrate the application of collecting non-imaging features of Lou with the motivation of creating a complete characterization of the tumor (see: Lou, paragraph 3).


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yip (US 2020/0258223 A1) in view of Madabhushi (US 10,950,351 B2) and further in view of Tuli (US 2020/0114004 A1).

CLAIM 8-
Yip in view of Madabhushi teaches the limitations of claim 1. Regarding claim 7, Yip teaches using multiple methods of treatment (para [0014, 0098]) however does not explicitly teach, however Tuli teaches:
wherein the treatment is a PD-[L]1-based treatment combined with radiotherapy treatment (Provided herein are methods for treating pancreatic cancer using a combination of radiotherapy and an agent that inhibits binding of PD-L1 to PD1 (abstract))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yip in view of Madabhushi to integrate the application of combining PD-[L]1 based treatment with radiotherapy treatment of Tuli with the motivation of better patient outcomes relating to pancreatic cancer (see: Tuli, paragraph 10).

Response to Arguments
The arguments filed 7 March 2022 have been fully considered. 
The arguments pertaining to the 101 rejection are not persuasive. Simply repeating that a process is unique using unique models and unique data, does not make it unique without proper support. Examiner has provided a proper prima facie case, as the specification recites that the process in the invention is performed between a clinical user and a target subject (para [0030] of specification) which falls into the category of certain methods of organizing human activity. 
The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application, the invention using generic computer components as recited above. Using a plurality of deep learning models on a generic computer does not provide a specific 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
The arguments pertaining to the 103 rejection are not persuasive. Yip does teach multiple deep learning algorithms (i.e., models) that use training data (para 0084-0086) and that the prediction is based on the determination of several immunotherapy treatment responses to determine a preferred immunotherapy based on the biomarker data (para [0204, 0254]).
The new reference of Madabhushi is used to teach the limitation regarding the “change in volume of the target lesion” .
The dependent claims rely on the arguments of the independent claims and are rejected for the reasons stated above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./            Examiner, Art Unit 3626      

/FONYA M LONG/            Supervisory Patent Examiner, Art Unit 3626